Citation Nr: 1728821	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 26, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 2004 to June 2008. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The procedural history of the case was discussed in the Board's June 2016 decision and is incorporated by reference herein.  The issues on appeal were also remanded by the Board in June 2016 for further evidentiary development of requesting outstanding treatment records and to afford the Veteran a new VA spine examination.  This was accomplished and the claims were readjudicated in a May 2017 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a May 2017 rating decision, the Appeals Management Center awarded service connection for right and left lower extremity radiculopathy, secondary to the service connected lumbar spine disability, and awarded separate 10 percent ratings effective July 30, 2010. 

FINDINGS OF FACT

1.  For the rating period prior to July 28, 2016, the Veteran's lumbar spine disability did not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he did not have intervertebral disc syndrome (IVDS).

2.  For the rating period beginning July 28, 2016, the Veteran's lumbar spine disability more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less.  

3.  For the rating period prior to July 28, 2016, the Veteran had left and right lower extremity radiculopathy of mild severity, at worst.

4.  For the rating period beginning July 28, 2016, the Veteran had left and right lower extremity radiculopathy of moderate severity, at worst.

5.  As of April 26, 2016, the Veteran has been in receipt of a 100 percent combined schedular rating; the service-connected disabilities did not preclude the Veteran from securing or following a substantially gainful occupation for the rating period on appeal prior to April 26, 2016.


CONCLUSIONS OF LAW

1.  For the rating period prior to July 28, 2016, the criteria for a rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  For the rating period beginning July 28, 2016, the criteria for a 40 percent rating, but no higher, for the lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3.  For the rating period prior to July 28, 2016, the criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  For the rating period prior to July 28, 2016, the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  For the rating period prior beginning July 28, 2016, the criteria for a 20 percent rating, but no higher, for right lower extremity radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  For the rating period prior beginning July 28, 2016, the criteria for a 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for a TDIU are not met for the period prior to April 26, 2016. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Laws and Analysis for Lumbar Spine Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the disability has warranted staged ratings as discussed in detail below.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the Veteran's lumbar spine disability has been rated under Diagnostic Code 5242-5237 for degenerative arthritis of the spin with lumbar strain.  38 C.F.R. § 4.71a. Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) to the General Rating Formula indicates that associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine, in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

The Veteran contends that his lumbar spine disability is more severe than what is contemplated by the currently assigned 20 percent disability rating.  He has also been assigned separate 10 percent ratings for his right and left lower extremity radiculopathy for the entire increased rating period on appeal.

The evidence includes a July 2010 VA examination.  During the evaluation, the Veteran reported that since his last examination in June 2008 he had had increasing pain and a decrease in his ability to perform physical activity such as lifting and bending.  He asserted that he had several visits to the emergency room due to his low back problem, making him incapacitated, unable to perform any activities, and requiring bedrest as ordered by physician.  He indicated that this occurred about once every 2 to 3 months, due to simple causes such as bending over.  He stated his back made him unsteady at times and has caused him to drop to his knees.  He indicated this happened up to 2 times a week at times.  He asserted he had flare ups with any prolonged standing, lifting, bending, and squatting on his knees.  He indicated he had been unable to hold a job position due to his lumbar spine. 

Upon physical examination, the July 2010 VA examiner found that the range of motion of the thoracolumbar spine in forward flexion was to 82 degrees with pain throughout (74 degrees with repetition).  The examiner noted that there was a lost in his range of motion with repetition due to pain.  The examiner stated that the Veteran had normal 5 of 5 strength and normal sensation in the bilateral lower extremities.  She asserted that the straight leg raises and Babinski test were negative with no noted foot drop.  She reported no tenderness on palpation of the paraspinal muscles and slight lordosis.  X-ray studies showed minimal narrowing of disc space at L5-S1.  The examiner diagnosed lumbar central disc protrusion with annular bulge and facet fusion with ventral cyst and sciatica in the bilateral lower extremities.

The Veteran was afforded another VA examination in March 2012.  The examiner found that the range of motion of the thoracolumbar spine was that of forward flexion performed to 80 degrees, with pain starting at 60 degrees (90 degrees with repetition).  The examiner noted that there was no limitation in range of motion with repetition.  She indicated that the Veteran had flare-ups with overactivity.  She asserted there was no guarding or muscle spasm of the lumbar spine.  There was no muscle atrophy and the Veteran's sensory examination was normal.  The straight leg raising test was negative and there were no neurologic abnormalities or findings related to the lumbar spine.  She noted the Veteran did not have intervertebral disc syndrome.

VA treatment records include a March 2015 primary care note where the Veteran was seen for chronic back pain.  During the evaluation, the Veteran reported that his back pain was constant with radiating pain to both legs.  Upon examination, it was noted that the Veteran walked stiffly and had pain with lumbar flexion at 60 degrees.  

The Veteran submitted a private thoracolumbar spine Disability Benefits Questionnaire on July 28, 2016 from Dr. W. R.  Upon physical examination, 
Dr. W. R. indicated that the Veteran's lumbar spine was limited to 25 degrees in forward flexion.  It was also noted that the Veteran was unable to perform repetitive-use testing due to pain.  During a flare-up, Dr. W. R. indicated that the Veteran's range of motion in flexion would be limited to 10 degrees due to increased pain and guarding.  The Veteran was also noted to have radiculopathy of both lower extremities (sciatic nerve involvement) of "moderate" severity.   Incapacitating episodes were noted to occur at least 6 weeks in the past 12 months, but there was no indication of physician-prescribed bed rest.  

In a recent October 2016 VA examination, forward flexion of the Veteran's lumbar spine was noted to be 50 degrees with pain, although the examiner did not indicate where pain began.  There was also evidence of pain with weightbearing.  After repetitive-use testing, there was no additional loss of motion or functional loss.  There was no ankylosis of the spine.  The Veteran was also noted to have radiculopathy of both lower extremities (sciatic nerve involvement) of "mild" severity.   It was noted that the Veteran did not have IVDS.

After a review of all the evidence, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disability is not warranted for the rating period prior to July 28, 2016.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  The VA examinations of record prior to July 2016 reflect, at worst, flexion to 74 degrees after repetitive motion testing.  The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.

In Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Board acknowledges that the VA examination reports discussed above did not appear to address passive range of motion as required by Correia, Supra.  However, the July 2010 and March 2012 VA examinations specified that there was evidence of pain with active range of motion and range of motion studies of the lumbar spine were conducted in flexion, extension, lateral flexion, and lateral rotation.  Repetitive-use testing was also conducted.  Further, although all range of motion measurements were performed under active, weightbearing motion, the Board finds that it is reasonable that any clinician-assisted passive, non-weight bearing motion would reveal greater range of motion.  This type of motion would be less beneficial to the Veteran's claim, and thus the absence of these clinician-assisted passive, non-weight bearing motion measurements are harmless errors.  For these reasons, the Board finds that the VA examination is in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In accordance with the above, the Board finds that, for the rating period prior to July 28, 2016, the evidence of record does not demonstrate or approximate forward flexion of the lumbar spine to 30 degrees or less, or objective findings of ankylosis of the thoracolumbar spine. 

The Board further finds that the evidence dated prior to July 28, 2016, did not demonstrate that the Veteran has IVDS.  See e. g., March 2012 VA examination report.  As such, there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a higher rating under The Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted for the rating period prior to July 28, 2016.

As for the rating period beginning July 28, 2016, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 40 percent disability rating as a result of functional impairment during flare-ups which limit forward flexion of the lumbar spine to 30 degrees.

As noted above, the Veteran submitted a private thoracolumbar spine Disability Benefits Questionnaire on July 28, 2016 from Dr. W. R.  Upon physical examination, Dr. W. R. indicated that the Veteran's lumbar spine was limited to 25 degrees in forward flexion.  It was also noted that the Veteran was unable to perform repetitive-use testing due to pain.  During a flare-up, Dr. W. R. indicated that the Veteran's range of motion in flexion would be limited to 10 degrees due to increased pain and guarding.  

In a recent October 2016 VA examination however, forward flexion of the Veteran's lumbar spine was noted to be 50 degrees with pain, although the examiner did not indicate where pain began.  There was also evidence of pain with weightbearing.  

In summary, the evidence beginning July 28, 2016, that the Veteran's lumbar spine disability resulted in forwarded flexion less than 30 degrees, but shows higher flexion of 50 degrees in October 2016.  As such, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating are approximated for the rating period beginning July 28, 2016, forward. 

The Board however finds that a rating for the Veteran's lumbar spine disability in excess of 40 percent is not warranted for the rating period beginning July 28, 2016, as the requirements of unfavorable ankylosis of the entire thoracolumbar spine have not been met or more nearly approximated.  There is entirely no evidence of ankylosis of the spine.

Further, the Board considered the Formula for Rating IVDS Based on Incapacitating Episodes, which provides for higher ratings based on the frequency of such episodes.  Note 1 to the formula defines an incapacitating episode as a period of acute signs and symptoms due to IVDS "that requires bedrest prescribed by a physician and treatment by a physician."  While the July 2016 DBQ examination found that the Veteran had IVDS with at least six weeks of incapacitating episodes in the past 12 months, there was no evidence that the Veteran required bedrest prescribed by a physician during that time period.  Moreover, the October 2016 VA examiner found that the Veteran did not have IVDS.  Thus, the criteria for a higher rating under the formula for rating IVDS have not been met.

The Board also considered the Veteran's reported impairment of function, such as back pain and difficulty standing, sitting, and lifting, and has considered additional limitations of motion due to pain.  Indeed, as discussed above, these factors have been applied in awarding the next higher 40 percent rating.  As such, the additional limitation of motion or function of the spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4. 40, 4.45, 4.59, DeLuca), do not provide a basis the assignment of an even higher rating.  In this regard, upon repetitive testing, range of motion did not reveal any additional loss of range of motion of the lumbar spine during the examinations.

For these reasons, the Board finds that a 40 percent rating, but no higher, for the Veteran's lumbar spine disability is warranted for the rating period beginning July 28, 2016.

Lower Extremity Radiculopathy Disability

As indicated above, the RO assigned 10 percent ratings for the Veteran's right and left lower extremity radiculopathy under Diagnostic Code 8520 for a sciatic nerve disability throughout the increased rating period on appeal.  Although the Veteran did not specifically appeal the rating or effective date assigned for this disability, the Board finds that it is part and parcel of the increased lumbar spine disability currently on appeal. 

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis, and 80 percent for complete paralysis of the sciatic nerve.   38 C.F.R. § 4.124a (2016).

Upon review of the evidence of record, the Board finds that the Veteran's radiculopathy of the right and left lower extremity has been manifested by, at most, "mild" incomplete paralysis of the musculocutaneous nerve for the rating period prior to July 28, 2016.  In the July 2010 VA examination, the Veteran reported radiation of back pain down into his buttocks and upper legs, bilaterally.  The Veteran was diagnosed with sciatica, but the severity of the symptoms was not noted.  In the March 2012 VA examination, the examiner found that the Veteran did not have radiculopathy.  VA treatment records prior to July 28, 2016, however, show diagnoses of lumbar spine radiculopathy.  See e. g., VA treatment records dated in February 2011, June 2014, August 2014, November 2015.  In the August 2014 VA treatment record, it was noted that the Veteran had "mild" sciatic notch tenderness.  Based on the evidence of record, the Board finds that the evidence shows that the Veteran had, at worst, mild symptoms associated with the right and left lower extremity radiculopathy prior to July 28, 2016.  Accordingly, separate ratings in excess of 10 percent for the right and left lower extremity radiculopathy are not warranted for the rating period prior to July 28, 2016.

As for the rating period beginning July 28, 2016, the evidence is in equipoise as to whether the Veteran's right and left lower extremity radiculopathy more nearly approximates the criteria for 20 percent ratings.  The thoracolumbar spine DBQ signed on July 28, 2016 by Dr. W. R. noted that the Veteran had radiculopathy of both lower extremities (sciatic nerve involvement) of "moderate" severity.   However, the October 2016 VA examiner indicated that the Veteran's radiculopathy of both lower extremities (sciatic nerve involvement) was of "mild" severity.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that separate 20 percent ratings are warranted for moderate radiculopathy associated with the Veteran's lumbar spine disability for the right and left lower extremities beginning July 28, 2016.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




TDIU Analysis

The Board notes that, as of April 26, 2016, the Veteran has been in receipt of a 100 percent combined schedular disability rating.  He has not been awarded special monthly compensation under 38 U.S.C.A. § 1114 (s) (2016); however, he is not claiming that any single disability has warranted a TDIU rating, as would be relevant for the issue of special monthly compensation.  Rather, the Veteran claims that the combined effect of his service-connected PTSD and lumbar spine disability manifestations renders him unable to secure and follow employment so as to warrant a TDIU rating.  See Veteran's statement date June 16, 2010.  That being the case, the Veteran stands to receive no additional benefits under this claim after April 26, 2016, and so the relevant issue in this case is whether the Veteran has demonstrated an inability to perform substantially gainful employment prior to April 26, 2016.  See also June 2017 Appellant's Post-Remand Brief (claiming TDIU only for period prior to April 26, 2016).

A total disability rating may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Regarding the period prior to April 26, 2016, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; migraine headaches, rated as 30 percent disabling; DDD of the lumbar spine, rated as 20 percent disabling; degenerative changes of the right knee, rated as 20 percent disabling; left shoulder strain, rated as 10 percent disabling; right elbow epicondylitis, rated as 10 percent disabling; degenerative changes of the left knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; GERD, rated as 10 percent disabling; right wrist strain, rated as 10 percent dialing; right shoulder impingement syndrome, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; and right lower extremity radiculopathy, rated as 10 percent disabling.  

The Veteran's combined rating for compensation purposes was 90 percent prior to April 26, 2016.  38 C.F.R. § 4.25.  Thus, he met the threshold criteria for a TDIU under 38 C.F.R. § 4.16 (a) for the rating period prior to April 26, 2016.  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.
The Board notes that, despite several requests from the RO (to include in September 20015 and as recent as February 2017), the Veteran has failed to complete and return the Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  As such, it is unclear as to the date the Veteran last worked, his skills, educational background, prior work experience, past employers, and past work-related income.  In other words, a substantially complete VA Form 21-8940 is required to establish entitlement to a TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  See VA Adjudication Manual M21-1 IV.ii.2.F.2.b.  Further, VBA's Live Manual states that if a TDIU is raised and the veteran fails to complete and return a VA Form 21-8940, (such as the case here), VA must make a decision regarding entitlement to TDIU based on the available evidence of record, and may deny entitlement for failure to cooperate with development.  See M21-1, Part IV, Subpart ii, Chapter 2, Section F, Topic 2, Block b (change date July 21, 2016).

The Board notes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).

Despite the Veteran's failure to complete and return a VA Form 21-8940, the Board will make a decision regarding entitlement to TDIU based on the available evidence of record.

In this regard, the evidence includes a March 2012 VA spine examination, where it was noted that the Veteran was working at a battery plant.  

In a December 2014 VA migraine examination, it was noted that the Veteran often had to take off work due to his migraines.  He also reported that, less than a week ago, he had lost his job due to his absenteeism, which the Veteran reported had occurred in previous jobs.  

The evidence also includes a June 2016 statement from the Veteran's treating VA psychologist.  The statement indicated that the Veteran's PTSD symptoms had "negatively impacted the veteran's occupational, social, and, relationship functioning."  While it was noted that the Veteran had made attempts to be employed, his PTSD symptoms had resulted in "difficulty" sustaining employment
(with approximately 25 jobs in the past few years).  

During a September 2016 VA PTSD examination, the Veteran reported that he "almost has an associate's degree."  He denied current plans to return to school in the future.  At the time of his last evaluation, he was working stamping out steel sheets.  He worked there for about a month or two before getting laid off in association with a lack of work.  He then took a job in a labor position, where he worked full-time for two years before quitting to take another job.  He reported that he did good work in his labor position, but he had problems with his supervisor.  He reported that he had shouting matches with his supervisor, but he denied physical altercations.  He related that he would be sent home or sent on break after these conflicts.  The Veteran also stated that he worked making bullets full-time for an ammunitions plant for a little over a year, and reported that he was fired because they said he was sleeping on the job, which the Veteran denied.  The Veteran also indicated that he had had several jobs since then, relating that he last worked about a year ago.  He reported that he had problems in his jobs due to difficulty dealing with people.  The Veteran indicated that he most recently worked about a year ago (i.e., 2015) for a company that was making cardboard boxes.  He stated that this job was in the back corner of a large warehouse and that he appreciated the isolation from others.  The Veteran reported that they tried to transition him into another position and that he could not do it due to his physical limitations.  He estimated that he had to leave work on a couple of occasions because of his back pain.  The Veteran stated that he was ultimately fired due to accruing too many disciplinary infractions.  Moreover, during the evaluation, the Veteran reported that he had been trying to build a company over the last three years.  He elaborated that he was attempting to start a private security company, but he noted that two of his partners ended up falling through.  The September 2016 VA PTSD examination report ultimately indicated that the Veteran's PTSD caused some occupational impairment, but did not indicate that the Veteran's PTSD resulted in "total" occupational impairment.  

A March 2016 VA shoulder examination report indicated that the Veteran last worked in October 2015.  

The evidence also includes an October 2016 VA examination report where it was noted that the Veteran's spine disability impacted his ability to work.  Specifically, it was indicated that the Veteran was unable to do strenuous and repetitive motions, heavy lifting, and heavy carrying more than 15 pounds at the time.  There was no indication that the Veteran was unable to perform non-strenuous work, to include sedentary work.
  
Upon review of the evidence of record, the Board finds that a TDIU is not warranted for the rating period prior to April 26, 2016.  Notably, due to the Veteran's failure to provide information regarding his past employment, the Board is unable to determine at which specific times the Veteran was unemployed or if his work was more than marginal, which is essential to establishing a TDIU. 
Further, the available evidence of record suggests that the Veteran did work full-time for at least some part of the rating period on appeal until October 2015.  Further, although the Veteran has reported some difficulties as a result of his service-connected disabilities, there is no indication that he was unable to obtain or maintain employment due to those disabilities.  He has reported that he was able to perform his duties when isolated from others and stated a desire to start his own business.  Moreover, there is no evidence which demonstrates that the Veteran's physical disabilities would preclude sedentary employment.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment prior to April 26, 2016.  The preponderance of the evidence is against entitlement to a TDIU prior to April 26, 2016.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

For the rating period prior to July 28, 2016, a rating in excess of 20 percent for the lumbar spine disability is denied.

For the rating period beginning July 28, 2016, a rating of 40 percent, but no higher, for the lumbar spine disability is granted, subject to the laws and regulations governing monetary benefits.

For the rating period prior to July 28, 2016, a rating in excess of 10 percent for right lower extremity radiculopathy is denied. 

For the rating period prior to July 28, 2016, a rating in excess of 10 percent for left lower extremity radiculopathy is denied. 

For the rating period beginning July 28, 2016, a rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing monetary benefits.

For the rating period beginning July 28, 2016, a rating of 20 percent, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing monetary benefits.

A TDIU for the rating period prior to April 26, 2016, is denied. 



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


